Citation Nr: 0305913	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02 - 03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than October 1997 
for the grant of service connection for tinnitus.


(The issue of whether there was clear and unmistakable error 
(CUE) in a November 1980 Board decision will be the subject 
of a separate decision.)


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to June 
1972.  This appeal comes before the Board of Veterans' 
Appeals (Baord) from a May 2001 rating decision of the 
Atlanta, Georgia, regional office (RO) of the U.S. Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Board denied service connection for tinnitus on a 
direct basis in a November 1980 decision.  The Board denied 
secondary service connection for tinnitus in an August 1981 
decision.

2.  The veteran filed a claim to reopen his claim for service 
connection for tinnitus in October 1997.

3.  Service connection for tinnitus was granted in an August 
2000 rating decision, and the effective date of October 1997 
was established.

4.  The veteran has alleged no error of fact or law in the 
August 2000 decision that compels the conclusion that the 
effective date was in error.


CONCLUSIONS OF LAW

1.  The November 1980 and August 1981 decisions of the Board 
are final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§ 20.1100 (2002).

2.  There is no legal entitlement to an effective date 
earlier than October 1997 for the grant of service connection 
for tinnitus.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).

3.  There was no clear and unmistakable error in the August 
2000 rating decision establishing an effective date of 
service connection for tinnitus.  38 C.F.R. § 3.105(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  This claim is for an earlier effective date.  Its 
resolution depends upon application of the law to the 
established facts in the case.  The RO advised the veteran of 
the applicable law and regulations in the May 2001 rating 
decision and in the October 2001 decision review officer's 
decision and statement of the case.  There is no pertinent 
evidence that is necessary in order to adjudicate this claim, 
and therefore no need to inform the veteran of evidence he is 
to provide and evidence VA will obtain.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Since 
there is no evidence needed to substantiate the claim for 
earlier effective date, there is no appropriate assistance 
that could have been provided.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination 
is likewise unnecessary in order to adjudicate the earlier 
effective date claim.  The duty to assist is not invoked 
where, as here, "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2).  

There would be no benefit in developing this case or in 
requiring advance notice to the veteran of the provisions of 
the VCAA.  There is no notice or assistance under that law 
that would be of any possible benefit to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
of the claim under the VCAA, poses no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  


II.  Earlier Effective Date

The veteran's claim for service connection for hearing loss 
due to acoustic trauma was received in June 1973.  In 
conjunction with this claim, the veteran was given a VA 
compensation examination in July 1973.  At that time, the 
veteran reported no tinnitus, and no such condition was noted 
on examination.  

In an October 1973 rating action, service connection and a 
non-compensable rating were awarded for high frequency 
hearing loss of the left ear.  

In a December 1979 letter, the veteran indicated he wished to 
reopen his claim for service connected hearing loss, and 
reported that he had a continuous humming in the left ear.  
He indicated that this noise had been present previously, but 
was infrequent.  In conjunction with this claim, the veteran 
was examined in February 1980.  The diagnoses included 
tinnitus by history.  

Service connection for tinnitus was denied in an April 1980 
rating action, and the veteran submitted appealed to the 
Board.  The Board, in a November 1980 decision, denied 
service connection on a direct basis.  The Board referred the 
issue of secondary service connection to the RO.

Subsequent to review by the agency of original jurisdiction, 
the Board, in an August 1981 decision, denied entitlement to 
secondary service connection for tinnitus. 

A decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. § 7103(a) (West 2002); 38 
C.F.R. § 20.1100(a) (2002).  The November 1980 and August 
1981 Board decisions denying entitlement to service 
connection for tinnitus are final.

On October 4, 1997, a statement was received from the veteran 
in which he mentioned having daily tinnitus due to acoustic 
trauma in service.  The RO treated this statement as a claim 
to reopen.  In an August 2000 rating decision, the RO granted 
service connection for tinnitus based on new medical evidence 
submitted by the veteran.  The effective date of the grant of 
service connection was October 4, 1997.

The veteran contends that the RO made a clear and 
unmistakable error in its August 2000 rating decision when it 
established October 4, 1997, as the effective date of service 
connection.  Previous determinations that are final and 
binding, including decisions of service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2002).  The August 2000 
decision was final and binding on all field offices of VA 
based on evidence on file at the time notice of the decision 
was issued.  38 C.F.R. § 3.104(a) (2002).  In Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992), the U.S. Court of 
Veterans Appeals (Court) propounded a three-pronged test to 
determine whether clear and unmistakable error was present in 
a prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.

The Court has refined and elaborated on that test as follows:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error 
. . . .  If a claimant-appellant wishes 
to reasonably raise clear and 
unmistakable error there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be clear and unmistakable error on its 
face, persuasive reasons must be given as 
to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In claiming that the RO committed clear and unmistakable 
error in the August 2000 rating decision, the veteran has not 
cited any error that compels a different result with respect 
to the effective date.  He has not cited error in application 
of the law regarding effective dates or incorrect facts 
before the adjudicator.  Nothing compels the conclusion that 
the RO established an incorrect effective date.  In fact, as 
discussed below, the RO established the only effective date 
permitted by applicable law.

Applicable law provides that the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2) 
(2002).

The veteran's claim for service connection for tinnitus filed 
on October 4, 1997, was a reopened claim, having been 
previously finally denied by the Board in 1980 and 1981.  
There is no legal entitlement to an effective date earlier 
than the date the claim was received.  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Under such circumstances, the Board concludes that October 4, 
1997, was the proper effective date, and that the veteran's 
appeal must therefore be denied.  

As noted above, the Board's decision in this appeal does not 
dispose of the veteran's motion for revision of previously 
final Board decisions on the basis of clear and unmistakable 
error.  Such a motion is a matter of original jurisdiction at 
the Board, and it will be addressed in a separate decision.


ORDER

An effective date earlier than October 4, 1997, for the grant 
of service connection for tinnitus is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

